Exhibit 10.4

EXECUTION VERSION
TERMINATION AGREEMENT
This TERMINATION AGREEMENT (this “Agreement”) is entered into as of December 3,
2010 by and between Ulticom, Inc., a New Jersey corporation (“Ulticom”), and
Comverse Technology, Inc., a New York corporation (“Comverse”).
WHEREAS, Ulticom and Comverse are parties to that certain (i) Federal Income Tax
Sharing Agreement, dated as of December 21, 1999 (the “Tax Sharing Agreement”);
(ii) Registration Rights Agreement, dated as of January 1, 2000 (the
“Registration Rights Agreement”); and (iii) Business Opportunities Agreement,
dated as of January 1, 1999 (the “Business Opportunities Agreement”, and
together with the Tax Sharing Agreement and the Registration Rights Agreement,
the “Subject Agreements”);
WHEREAS, Ulticom has agreed to be acquired by Utah Intermediate Holding
Corporation (“Parent”), an affiliate of Platinum Equity Capital Partners II,
L.P., pursuant to the terms of that certain Agreement and Plan of Merger, dated
as of October 12, 2010 (the “Merger Agreement”), by and among Ulticom, Parent
and Utah Merger Corporation (“Merger Sub”); and
WHEREAS, pursuant to Section 5.3(a) of the Merger Agreement, the parties hereto
desire to terminate each of the Subject Agreements effective as of the Effective
Time (as defined in the Merger Agreement), with no further action necessary by
the parties hereto or any other person or entity;
NOW, THEREFORE, for and in consideration of the mutual promises and covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Termination of the Subject Agreements. Notwithstanding anything to the
contrary in any of the Subject Agreements, at the Effective Time, each of the
Subject Agreements shall be terminated and shall be of no further force or
effect.
2. Obligations with respect to the Subject Agreements. Each of the parties
hereto hereby acknowledges that, as of the date hereof, each party has satisfied
all of its obligations under and with respect to each of the Subject Agreements.
3. Mutual Release. Ulticom on the one hand and Comverse on the other hand, each
on behalf of itself and its successors and assigns (each, a “Releasing Party”),
does hereby absolutely, unconditionally and irrevocably release, acquit and
discharge the other party hereto, Parent, Merger Sub and their respective
successors and assigns, and their respective directors, officers, stockholders,
partners, members, employees, affiliates, agents, attorneys and representatives,
and their respective successors and assigns, each in its capacity as such
(collectively, the “Released Parties”), with respect to and from all Claims (as
defined below) that the Releasing Party had or may have or claim to have in the
future against each or any of the Released Parties by reason of any matter,
cause or thing whatsoever relating in any manner whatsoever to any of the
Subject Agreements or the performance by any of the parties hereto of its
obligations thereunder and acknowledges and agrees that in the event any Claim
is raised, or any Claim is threatened against the Released Parties by a
Releasing Party, any of its subsidiaries or their equity owners, partners or
affiliates with respect to any cause, matter or thing which is the subject of
the above, regardless of when any such Claim is raised, this Agreement may be
raised as a complete bar to any such Claim, and the applicable Released Party
may recover from the applicable Releasing Parties all costs incurred in
connection with such Claim, including attorneys’ fees. As used herein, “Claims”
means any and all charges, claims, demands, liabilities, obligations, promises,
agreements, controversies, challenges, complaints, damages, remedies, suits,
rights, costs, losses, debts, and expenses (including attorneys’ fees and costs)
of any kind whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law, in each case arising from or relating
to any acts, omissions or other conduct by any party that occurred at or prior
to the Effective Time.

 

 



--------------------------------------------------------------------------------



 



4. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
5. Amendments. No amendment, change, modification or termination of this
Agreement or any part hereof shall be effective or binding unless made in
writing and signed by each party hereto.
6. Severability. Should any provision of this Agreement be declared or be
determined to be illegal, invalid or otherwise unenforceable, the validity of
the remaining parts, terms and provisions hereof will not be affected thereby
but such will remain valid and enforceable, and said illegal or invalid parts,
terms or provisions shall be deemed not to be a part of this Agreement.
5. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, and all of
which when taken together shall constitute one and the same instrument as if the
parties hereto had executed the same instrument.
7. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes, terminates and replaces any and all other previous agreements
and understandings of the parties hereto with respect to the subject matter
hereof, both oral and written.
8. Governing Law. This Agreement and the rights and obligations hereunder shall
be governed in all respects by the laws of the State of New York, without giving
effect to the conflict of laws principles thereof.
9.    Third-Party Beneficiary.  Each of the Released Parties, other than the
parties hereto, shall be deemed a third-party beneficiary of each of the
terms of this Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first written above.

            ULTICOM, INC.
      By:   /s/ Shawn Osborne         Name:   Shawn Osborne        Title:  
President & CEO   

            COMVERSE TECHNOLOGY, INC.
      By:   /s/ Shefali A. Shah         Name:   Shefali A. Shah        Title:  
SVP & General Counsel   

[Signature Page to Termination Agreement]

 

 